DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 – 20 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quenzi et al. U.S. 7,950,675 (“Quenzi”).  Quenzi discloses a lift machine (column 1, line 27) comprising: 
a base (10) having a first end (fig. 2A) and an opposing second end (rear), the first end having a first pivot point (30a, left) and a second pivot point (30a, right) defining a first lateral axis (30, forward), the opposing second end having a third pivot point (30b, left) and a fourth pivot point (30b, right) defining a second lateral axis (30, rear); 
a first assembly (forward 34) pivotably coupled to the first pivot point and the second pivot point, the first assembly including a first tractive element (left forward wheel) and a second tractive element (right forward wheel), the first assembly extending away from the base in a first direction (rearward) such that the first tractive element and the second tractive element are longitudinally offset from the first lateral axis and spaced from the first end of the base (Fig. 4); 
a second assembly (rear 34) pivotably coupled to the third pivot point and the fourth pivot point, the second assembly including a third tractive element (left rear wheel) and a fourth tractive element (right rear wheel), the second assembly extending away from the base in an opposing second direction (forward) such that the third tractive element and the fourth tractive element are longitudinally offset from the second lateral axis and spaced from the opposing second end of the base (fig. 4); 
a first actuator (left 24a) coupled to the first end of the base and the first assembly; 
a second actuator (right 24a) coupled to the first end of the base and the first assembly; 
a third actuator (left 24b) coupled to the opposing second end of the base and the second assembly; and 
a fourth actuator (right 24b) coupled to the opposing second end of the base and the second assembly.
In reference to claims 16 – 19,  Quenzi further discloses [[claim 16]] the third actuator and the fourth actuator facilitate controlling movement of the second assembly relative to the base to provide active pitch adjustment and active roll adjustment of the opposing second end of the base (fig. 1);
[[claim 17]] wherein the third actuator and the fourth actuator are selectively fluidly couplable to provide at least one of passive pitch adjustment or passive roll adjustment of the opposing second end of the base with the third actuator and the fourth actuator (OSC lock fig. 20);
[[claim 18]] wherein the first actuator and the second actuator facilitate controlling movement of the first assembly relative to the base to provide active pitch adjustment and active roll adjustment of the first end of the base (OSC Lock, fig. 20);
[[claim 19]] wherein: the first actuator and the second actuator are controllable to (i) selectively reposition the first tractive element and the second tractive element relative to each other about a longitudinal axis defined by the lift machine  (column 9, line 25) and (ii) selectively reposition the first tractive element and the second tractive element about the first lateral axis; and the third actuator and the fourth actuator are controllable to (i) selectively reposition the third tractive element and the fourth tractive element relative to each other about the longitudinal axis and (ii) selectively reposition the third tractive element and the fourth tractive element about the second lateral axis (column 9, line 26).
In reference to claim 20, Quenzi discloses a lift machine (fig. 31) comprising: 
a base (10) having a first end (forward) and an opposing second end (rearward), the first end having a first pivot point (left 30a) and a second pivot point (right 30a) defining a first lateral axis (30a), the opposing second end having a third pivot point (left 30b) and a fourth pivot point (right 30b) defining a second lateral axis (30b); 
a first assembly (forward 34) pivotably coupled to the first pivot point and the second pivot point, the first assembly including a first tractive element (left forward wheel) and a second tractive element (right forward wheel), the first assembly extending away from the base in a first direction (rearward) such that the first tractive element and the second tractive element are longitudinally offset from the first lateral axis and spaced from the first end of the base (fig. 4); 
a second assembly (rear 34) pivotably coupled to the third pivot point and the fourth pivot point, the second assembly including a third tractive element (left rear wheel) and a fourth tractive element (right rear wheel), the second assembly extending away from the base in an opposing second direction (forward) such that the third tractive element and the fourth tractive element are longitudinally offset from the second lateral axis and spaced from the opposing second end of the base (fig. 4); 
a first actuator (left 24a) coupled to the first end of the base and the first assembly; 
a second actuator (right 24a) coupled to the first end of the base and the first assembly; 
a third actuator (left 24b) coupled to the opposing second end of the base and the second assembly; and 
a fourth actuator (right 24b) coupled to the opposing second end of the base and the second assembly; wherein the third actuator and the fourth actuator are selectively fluidly decouplable to facilitate controlling movement of the second assembly relative to the base to provide active pitch adjustment and active roll adjustment of the opposing second end of the base with the third actuator and the fourth actuator (OSC lock fig. 20); and wherein the third actuator and the fourth actuator are selectively fluidly couplable to provide at least one of passive pitch adjustment or passive roll adjustment of the opposing second end of the base with the third actuator and the fourth actuator (OSC Lock fig. 20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 5 and 11 - 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quenzi in view of Quenzi et al. U.S. 2005/0226707 (“Quenzi 2005”).  Quenzi discloses a lift machine (fig. 1) comprising: 
a base (10) having a first end (forward) and an opposing second end (rearward), the first end having a first pivot point (left 30a) and a second pivot point (right 30a) defining a first lateral axis (30a), the opposing second end having a third pivot point (left 30b) and a fourth pivot point (right 30b) defining a second lateral axis (30b);
 a first assembly pivotably (forward 34) coupled to the first pivot point and the second pivot point, the first assembly including a first tractive element (left front wheel) and a second tractive element (right front wheel), the first assembly extending away from the base in a first direction (rearward) such that the first tractive element and the second tractive element are longitudinally offset from the first lateral axis and spaced from the first end of the base (fig. 4); 
a second assembly (rearward 34) pivotably coupled to the third pivot point and the fourth pivot point, the second assembly including a third tractive element (left rear wheel) and a fourth tractive element (right rear wheel), the second assembly extending away from the base in an opposing second direction (forward) such that the third tractive element and the fourth tractive element are longitudinally offset from the second lateral axis and spaced from the opposing second end of the base (fig. 4); 
a first actuator (left 24a) coupled to the first end of the base and the first assembly; 
a second actuator (right 24a) coupled to the first end of the base and the first assembly; 
a third actuator (left 24b) coupled to the opposing second end of the base and the second assembly; and 
a fourth actuator (right 24b) coupled to the opposing second end of the base and the second assembly; wherein the third actuator and the fourth actuator are selectively fluidly couplable to each other and selectively fluidly decouplable from each other (fig. 20).
Quenzi does not disclose a boom.  Quenzi 2005 teaches a boom (paragraph [0005]) coupled to a base (12).  One of ordinary skill in the art at the time the invention was filed would find modifying Quenzi such that it comprised the boom in view of the teachings of Quenzi 2005 obvious so as to pivotally mount the deck relative to the frame and rear support [0005].
In reference to claims 2 – 5 and 11 – 14, Quenzi in view of Quenzi 2005 further discloses [[claim 2]] a control system (column 2, line 50) having programmed instructions to: acquire operation data (56, sensors) regarding operation of the lift machine; fluidly couple the third actuator and the fourth actuator based on the operation data (fig. 20); acquire an update (column 9, line 3)regarding the operation data; fluidly decouple the third actuator and the fourth actuator based on the update regarding the operation data (lock valves); and control the third actuator and the fourth actuator to (i) selectively reposition the third tractive element and the fourth tractive element relative to each other about a longitudinal axis (level sensor 74) defined by the lift machine and (ii) selectively reposition the third tractive element and the fourth tractive element about the second lateral axis (column 10, line 21);
[[claim 3]] wherein the operation data includes data regarding at least one of (i) a pitch angle of the lift machine (tilt/level sensor 74), (ii) a roll angle of the lift machine (74), (iii) a position of one or more of the first actuator, the second actuator, the third actuator, or the fourth actuator (column 11, line 29), (iv) a position of the boom (as modified by Quenzi 2005, [0062]), (v) a drive speed of the lift machine, or (vi) a load (load sensor 62) on one or more of the first tractive element, the second tractive element, the third tractive element, or the fourth tractive element;
	[[claim 4]] wherein the operation data provides an indication of a selection of an operation mode (fig. 33; column 8, line 65; column 10, line 37; “walk mode”, “stealth mode”, “limp home”);
[[claim 5]] wherein, in response to the selection of a stowed mode (stealth mode), the control system has programmed instructions to: fluidly decouple the third actuator and the fourth actuator (lock); and control the first actuator, the second actuator, the third actuator, and the fourth actuator to pivot the first assembly about the first lateral axis and the second assembly about the second lateral axis to reduce an overall height of the lift machine to a target height (low profile);
[[claim 6]] in response to the selection of a boom operation mode (as modified by Quenzi 2005), the control system has programmed instructions to: fluidly decouple the third actuator and the fourth actuator; and control the first actuator, the second actuator, the third actuator, and the fourth actuator to attempt maintain the lift machine substantially level while the boom is manipulated (level the support surface, and in response to the level sensor);
	[[claim 11]] wherein the control system has programmed instructions to fluidly couple the third actuator and the fourth actuator in response to the selection of a driving mode (passive suspension);	
	[[claim 12]] wherein the third actuator and the fourth actuator are selectively fluidly decouplable to facilitate controlling movement of the second assembly relative to the base to provide active pitch adjustment and active roll adjustment of the opposing second end of the base with the third actuator and the fourth actuator (column 16, line 30); 	
[[claim 13]] wherein the third actuator and the fourth actuator are selectively fluidly couplable to provide at least one of passive pitch adjustment or passive roll adjustment of the opposing second end of the base with the third actuator and the fourth actuator (passive mode); and
[[claim 14]] wherein the first actuator and the second actuator facilitate controlling movement of the first assembly relative to the base to provide active pitch adjustment and active roll adjustment of the first end of the base (active suspension control).

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quenzi in view of Quenzi 2005 as applied to claim 4 above, and further in view of Finley et al. U.S. 4,456,093 (“Finley”).  Quenzi as modified discloses [[claim 8]] a sensor (62, 74, proximity), fluidly decouple the third actuator and the fourth actuator; and control the first actuator, the second actuator, the third actuator, and the fourth actuator, and the boom (as modified by Quenzi 2005) to return the first actuator, the second actuator, the third actuator, the fourth actuator, and the boom (as modified by Quenzi) to a nominal position (lowered, stowed).  Quenzi in view of Quenzi 2005 further discloses [[claim 9]] the sensor including at least one of displacement sensor, roll sensor (tilt), a pitch sensor (level 74), or a load sensor (64).   Quenzi as modified does not disclose selection of a calibration mode to facilitate establishing a reference for the sensor.  Finley teaches a calibration mode in which the control system has programmed instructions to facilitate establishing a reference for the sensor.  One of ordinary skill in the art would find modifying Quenzi in view of Quenzi 2005 such that it comprised the calibration mode in view of the teachings of Finley obvious so as to verify and properly operate the safety control system (column 10, line 6).

Allowable Subject Matter
Claims 7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN BECK whose telephone number is (571)272-6212. The examiner can normally be reached Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN BECK/Primary Examiner, Art Unit 3614